Citation Nr: 1706552	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-30 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling.

2.  Entitlement to service connection for a right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2003 to June 2005, July 2006 to June 2007, August 2007 to September 2007, November 2007 to June 2010, July 2010 to March 2011, and from August 2011 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  On March 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the claim of entitlement to an increased disability rating for PTSD is requested.

2.  The Veteran was diagnosed with right testicular carcinoma following a July 2006 service entrance examination, and underwent a right orchiectomy during active duty.

3.  Residuals of a right orchiectomy are attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased disability rating for PTSD by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Residuals of a right orchiectomy were incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a statement received on March 20, 2015, has withdrawn the appeal of the claim of entitlement to an increased disability rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and this claim is dismissed.

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As carcinoma is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran's service treatment and personnel records reflect that he entered active service on July 20, 2006, and that prior to his entrance into active service, he was provided a military entrance examination on July 11, 2006.  As part of that evaluation, the Veteran was found to have an atrophic testicle with scrotal mass; an ultrasound on July 19, 2006 revealed an intratesticular neoplasm.  Service treatment records reflect that, on July 20, 2006, the Veteran was activated for service and scheduled for a right orchiectomy on July 21, 2006.  A July 31, 2006 follow-up report indicates that the Veteran underwent a right inguinal orchiectomy and that the incision was well-healed.  Service treatment records dated 2007 and through 2011 service reflect a history of complaints of numbness of the leg; sensory examination was normal but inflammation was suspected.

The Veteran was afforded VA examinations in May 2010 and August 2011.  At both VA examinations, the Veteran denied a history of functional impairment related to the right orchiectomy; there were no urinary complaints, impotence, or genital fistula and physical examination was normal other than a residual scar.  The VA examiners noted that the Veteran had right testicular prosthesis and a residual scar, superficial and dark in pigment, measuring 6 centimeters by .6 centimeters.  The May 2010 VA examiner provided a diagnosis of right testicular carcinoma with orchiectomy and residual scar.  At the August 2011 VA examination, the Veteran complained of a loss of sensation in the groin secondary to nerve damage; the diagnosis was right orchiectomy with residual numbness and asymptomatic scar.

The Board finds that the evidence of record demonstrates service connection for residuals of a right orchiectomy, including numbness and scar, is warranted.   The Board finds the Veteran's statements as to continuing complaints of numbness of the groin due to the right orchiectomy to be credible and consistent.  The medical evidence of record also confirms that the Veteran has a residual scar and residual numbness of the groin.  The Board acknowledges that the Veteran's right testicular carcinoma was diagnosed prior to the date of his active service; however, the Board observes that the cancer was diagnosed as part of his service entrance examination and that his orchiectomy was performed during his period of active service.   38 C.F.R. §§ 3.307(a), 3.309(e).  Accordingly after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for residuals of a right orchiectomy is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The appeal of the claim of entitlement to an increased disability rating for PTSD is dismissed.

Service connection for residuals of a right orchiectomy is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


